DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,980,799. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,980,799. Although the claims at claims 1 and 17 of U.S. Patent No. 9,980,799 recite all of the limitations in claim 9 of the present invention. 
Claims 10-12, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 9,980,799 recites all of the limitations in claims 10-12, 18, and 20 of the present invention. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 13 of the present invention. 
Claims 10-12, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 9,980,799 recites all of the limitations in claims 6, 8, 10-12, 18, and 17 of the present invention. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of . 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 19 of the present invention. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,980,799 in view of Bowring (US 2010/0005044).
Regarding claims 1, 2 and 5, claims 1 and 17 of U.S. Patent No. 9,980,799 recite all of the limitations in claims 1, 2 and 5 of the present invention, but do not disclose determining that a signal received by a receiver is below a threshold difference from a calibrated level of the signal (claims 1-2); and determining the absence of at least the portion of the device from the cavity when a detected signal strength of a signal being emitted from the device is below a threshold (claim 5). Bowring teaches the use of determining that a signal received by a receiver is below a threshold difference from a calibrated level of the signal (paragraphs 111); determining an absence of at least a portion of a device from a cavity when a detected signal strength of a signal being .
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,980,799 recites all of the limitations in claims 3 and 4 of the present invention. 
Claims 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,980,799. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 9,980,799 recites all of the limitations in claims 6 and 8 of the present invention. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 9,980,799. Although the claims at claims 1 and 17 of U.S. Patent No. 9,980,799 recite all of the limitations in claim 7 of the present invention. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,980,799 in view of Fabian (US 2006/0241396).
Regarding claim 15, claim 15 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 15 of the present invention, but do not disclose a frequency of the first electromagnetic radiation signal being the same as a frequency of the second electromagnetic radiation signal. Fabian teaches the use of a frequency of a first electromagnetic radiation signal being the same as a frequency of a second electromagnetic radiation signal (p. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a frequency of the first electromagnetic radiation signal being the same as a frequency of the second electromagnetic radiation signal to modify the claimed invention of U.S. Patent No. 9,980,799 as taught by Fabian for the purpose of effectively detecting an absence of at least a portion of the device from the cavity.

Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,980,799 in view of Price (US 6,447,294).
Regarding claims 16-17, claim 15 of U.S. Patent No. 9,980,799 recites all of the limitations in claim 15 of the present invention, but do not disclose a frequency of the first electromagnetic radiation signal being different than a frequency of the second electromagnetic radiation signal (claim 16);  an amplitude of the first electromagnetic radiation signal being greater than an amplitude of the second electromagnetic radiation signal (claim 17). Price teaches the use of a frequency of a first electromagnetic radiation signal being different than a frequency of the second electromagnetic radiation signal (figure 1, signal 6 and signal 4); an amplitude of the first electromagnetic radiation signal being greater than an amplitude of the second electromagnetic radiation signal (figure 1, signal 4 is greater than an amplitude of the second electromagnetic radiation signal 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a frequency of the first electromagnetic radiation signal being different than a frequency of the second electromagnetic radiation signal; an amplitude of the first electromagnetic radiation signal being greater than an amplitude of the second electromagnetic radiation signal to modify the claimed invention of U.S. Patent No. .

Response to Arguments
Applicant's arguments filed on March 11, 2021, have been fully considered. 
Applicant’s arguments, see pages 6-7, filed September 21, 2021, with respect to claims 1, 3, 4, and 6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1, 3, 4, and 6 been withdrawn.
The Terminal Disclaimer filed September 21, 2021, has been disapproved because of the following reasons: 
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012):
For cases filed on/after 9/16/2012, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.   
	Below is what needs to be done to correct the defects: 
	A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a  1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                    Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 30, 2021